Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 4th, 2021 has been entered. Claims 1-18 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection and 35 U.S.C. 112(a) rejection.

Response to Arguments
Applicant's arguments filed 03/04/2021, pertaining to the 35 U.S.C. 112(b) rejection, have been fully considered but they are not persuasive.
In response to applicant’s arguments on Page 6, Lines 6-11 with regards to claim 1 amended so that the functions are performed by “at least one device” does not obviate the rejection under 35 U.S.C. 112(b). As applicant’s remark specifies “amended to clarify that one element or sub-element is generated the command and another element or sub-element is receiving the command” does not allow provide a reasonable interpretation of “at least one device” to mean “one element generating command and another element receiving the command” as “at least one device” could mean that there is at minimum one device that could perform all the functions and not separate devices or elements of the device performing the function. Furthermore, at least one device “for receiving an electronic command relating to a first target pressure”, “for receiving an electronic command relating to a second target 
Furthermore, applicant’s remarks does not address the limitation of “device for receiving the command for selectively applying the first target pressure or second target pressure” being unclear and not distinct in the disclosure.

Applicant's arguments filed 03/04/2021 on Page 6, pertaining to the 35 U.S.C. 112(b) rejection of claims 4 and 13, have been fully considered but they are not persuasive.
Applicant’s amendment to claims 4 and 13 from “full” to “maximum” exchanges one indefinite term for another. The disclosure of the instant application does not provide a standard for ascertaining the degree of which a “maximum pressure” is that one of ordinary skill in the art would come to.

Applicant's arguments filed 03/04/2021 on Page 6, pertaining to the 35 U.S.C. 103 rejection of claims 1, 8-10, and 17-18, have been fully considered but they are not persuasive.
In response to applicant's argument that Kobayashi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 Kobayashi discloses hydraulic pressure control system which is analogous to the pressure control system in the instant application.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., measured deflection force done with opposing grips of a materials testing device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims provide details for receiving and generating commands to send to control the pressure of the opposing grips of a materials testing device, not towards the pressure applied as an action of testing the material. Furthermore, [0002] of the instant application specifies the disclosure “relates to a control system for pneumatic grips” and the description of prior art in [0003] of the instant application detail problems arising from the opening/closing of the grips with control and safety concerns. 

Applicant's arguments filed 03/04/2021 on Page 7, pertaining to the 35 U.S.C. 103 rejection of claims 2 and 11, have been fully considered but they are not persuasive.
In applicant’s argument, it references “The office Action rejected Claims 2 and 11 under 35 U.S.C. 103 as being obvious over the Klaas reference and the Shimizu reference.” The Office Action filed on 12/04/2020 rejected Claims 2 and 11 as being obvious over the Kobayashi reference in view of the Klaas reference and the Shimizu reference. The limitations of “electronic command relating to a first target pressure”, “an electronic command relating to a 

With respect to applicant’s arguments to Claims 3 and 12 under 35 U.S.C. 103 over the Kobayashi reference in view of Klaas and Alden and Claims 4-6 and 13-15 under 35 U.S.C. 103 over the Kobayashi reference in view of Klaas, Alden, and Fancher, the above arguments given cover the differences given in the independent Claims 1 and 10.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one device for receiving an electronic command relating to a first target pressure, receiving an electronic command relating to a second target pressure, for receiving a signal indicating measured pressure in the apparatus (Claim 1), a device for generating a command (Claim 1), a device for receiving a command (Claim 1), and a processing device for comparing the measured pressure (Claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The device for generating a command is interpreted as a footswitch as detailed in claim 7 and in [0026].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “at least one device for receiving an electronic command relating to a first target pressure, for receiving an electronic command relating to a second target pressure, for receiving a signal indicating measured pressure in the apparatus” (Claim 1), “a device for receiving a command” (Claim 1), and “a processing device for comparing the measured pressure” (Claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The disclosure is devoid of any structure that performs the functions in claim 1. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The “at least one device for receiving an electronic command relating to a first target pressure, device for receiving an electronic command relating to a second target pressure, for receiving a signal indicating measured pressure in the apparatus” could either apply to the “proportional pressure control logic unit” as detailed in [00022] or the “electronic pneumatic control unit” as detailed in [00025] which makes these limitations not clearly pointed out nor distinct. Examiner interprets the “at least one device for receiving an electronic command relating to a first target pressure, device for receiving an electronic command relating to a second target pressure, for receiving a signal indicating measured pressure in the apparatus” as the “proportional pressure control logic unit” as detailed in [00022]. The disclosure is unclear and not distinct on the structural limitations of the “device for receiving the command for selectively applying the first target pressure or second target pressure to the opposing grips of a materials testing device.” 
Claims 2-9 are rejected due to dependency on Claim 1. Applicant can overcome 112(b) rejection by amending the claim, specification, or specifically identifying in the specification where a clear explanation can be found. 

Amended claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "maximum pressure” in amended claims 4 and 13 is a relative term which renders the claim indefinite.  The term "maximum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, the specification makes no mention of a “maximum pressure” of which to make reference to the scope or scale of what is considered to be the maximum pressure. The pressure ranges given in the application in [00022], [00033], and [00038] give ranges of the pressure with 100 psi being the upper limit.  The Examiner interprets this upper limit of 100 psi as the maximum pressure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 8-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US5571226) in view of Klaas (US20140090479).

Regarding Claim 1, Kobayashi teaches “at least one device for receiving an electronic command (Controller (28) – Column 6, Lines 55-66; Figure 7) relating to a first target pressure (P0 – Column 6, Lines 55-60), for receiving an electronic command (Outflow restriction control component (33) – Column 7, Lines 10-17, Figure 7) relating to a second target pressure (P1, Column 6, Lines 55-60), wherein the second target pressure is higher than the first target pressure (Pressure difference between inflow Pressure P0, outflow pressure P1 – Column 6, lines 55-60), and for receiving (Directional Control Valve – Column 7, Lines 20-38) a signal indicating measured pressure (Pilot Pressure output – Lines 20-38) in the apparatus (Hydraulic Device – Figure 1, 7; Column 9, Lines 20-40); a device for generating a command (Inflow restriction control unit (31b) – Column 8, Lines 20-25; Figure 7) for selectively applying the first target pressure or the second target pressure to an output (Solenoid proportional flow control valve – Column 8, Line 20-30); a device for receiving the command for selectively applying (Directional Control Valve – Column 7, Lines 25-35) the first target pressure or the second target pressure, wherein the first target pressure is applied in response to a first command (Operator moves the operating lever say forward from a center position, a pilot pressure proportional to the degree of operation of said operating lever is generated by the pilot pressure generating device and sent to the directional control valve – Column 7, Lines 20-30) and the second target pressure is applied in response to a subsequent command (Pressure different P0-P1 is bigger than predetermined standard value, pressure P0 is reduced by decreasing the set pressure value – Column 7, Lines 45-65); and a processing device for comparing the measured pressure (Pressure difference control component – Column 7, Lines 45-65) to the selected first or second pressure and generating pressure control signals for varying pressure (Pressure difference bigger than predetermined standard, Pressure P0 is reduced; Pressure difference is smaller than the predetermined standard Value, P0 is increased – Column 7, Lines 45-65).”
Kobayashi does not teach “the opposing grips of a materials testing device”
Klaas teaches “the opposing grips (the third hydraulic means 6c calculated by the control unit 64b falls to a minimum pressure value the control unit 64b generates an opening signal to the bypass valve 34b of the second cylinder 10b such that the second cylinder 10b is pressure balanced and its piston 8b moves backward – [0042]; the clamping device 4, the load is relieved by balancing the outer hydraulic means 6c and 6b respectively and then by balancing the respective adjacent inner hydraulic means 6b, 6c – [0043]; Figure 2) of a materials testing device (Test Object – [0043]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas to have the output be a clamping device of a test object. Doing so would improve the pressure load sensing for a test object.

Regarding Claim 8, Kobayashi in view of Klaas discloses the claimed invention as discussed above and Kobayashi further teaches “wherein the electronic commands for first and second target pressures are generated in response to manual input (Lever – Column 7, Lines 20-40).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas to have pressure control of an output to be operated by a lever. Doing so would improve the pressure load sensing of a test object by a lever operation.

Regarding Claim 9, Kobayashi in view of Klaas discloses the claimed invention as discussed above and Klaas further teaches “wherein the electronic commands for first and second target pressures are received from the materials testing device (Control system has two pressure sensors – [0039] control unit generates an opening signal to the bypass valve of the second cylinder – [0042]; Test object has maximum deflection far away from clamping device, load is relieved by balancing the outer hydraulic means – [0043]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas to have the output be a clamping device of a test object. Doing so would improve the pressure load sensing for a test object.

Claim 10, Kobayashi teaches “a method for controlling pressure, including the steps of: receiving an electronic command (Controller (28) – Column 6, Lines 55-66; Figure 7) relating to a first target pressure (P0 – Column 6, Lines 55-60); receiving an electronic command (Outflow restriction control component – Column 7, Lines 10-17) relating to a second target pressure (P1, Column 6, Lines 55-60), wherein the second target pressure is higher than the first target pressure (Pressure difference between inflow Pressure P0, outflow pressure P1 – Column 6, lines 55-60); receiving a signal (Directional Control Valve – Column 7, Lines 20-38) indicating measured pressure (Pilot Pressure output – Lines 20-38) in the apparatus (Hydraulic Device – Figure 1, 7; Column 9, Lines 20-40); generating a command (Inflow restriction control unit – Column 8, Lines 20-25) for selectively applying the first target pressure or the second target pressure to an output (Solenoid proportional flow control valve – Column 8, Line 20-30); receiving the command for selectively applying (Directional Control Valve – Column 7, Lines 25-35) the first target pressure or the second target pressure (Solenoid proportional flow control valve – Column 8, Line 20-30), wherein the first target pressure is applied in response to a first command (Operator moves the operating lever say forward from a center position, a pilot pressure proportional to the degree of operation of said operating lever is generated by the pilot pressure generating device and sent to the directional control valve – Column 7, Lines 20-30) and the second target pressure is applied in response to a subsequent command (Pressure different P0-P1 is bigger than predetermined standard value, pressure P0 is reduced by decreasing the set pressure value – Column 7, Lines 45-65); and processing, including comparing  (Pressure difference control component – Column 7, Lines 45-65) the measured pressure to the selected first or second pressure and generating pressure control signals for Pressure difference bigger than predetermined standard, Pressure P0 is reduced; Pressure difference is smaller than the predetermined standard Value, P0 is increased – Column 7, Lines 45-65).”
Kobayashi does not teach “the opposing grips of a materials testing device”
Klaas teaches “the opposing grips (the third hydraulic means 6c calculated by the control unit 64b falls to a minimum pressure value the control unit 64b generates an opening signal to the bypass valve 34b of the second cylinder 10b such that the second cylinder 10b is pressure balanced and its piston 8b moves backward – [0042]; the clamping device 4, the load is relieved by balancing the outer hydraulic means 6c and 6b respectively and then by balancing the respective adjacent inner hydraulic means 6b, 6c – [0043]; Figure 2) of a materials testing device (Test Object – [0043]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas to have the output be a clamping device of a test object. Doing so would improve the pressure load sensing for a test object.

Regarding Claim 17, Kobayashi in view of Klaas discloses the claimed invention as discussed above and Kobayashi further teaches “wherein the electronic commands for first and second target pressures are generated in response to manual input (Lever – Column 7, Lines 20-40).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas to have pressure control of 

Regarding Claim 18, Kobayashi discloses the claimed invention as discussed above except for a materials testing device.
Klaas teaches “wherein the electronic commands for first and second target pressures are received from the materials testing device (Control system has two pressure sensors – [0039] control unit generates an opening signal to the bypass valve of the second cylinder – [0042]; Test object has maximum deflection far away from clamping device, load is relieved by balancing the outer hydraulic means – [0043]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas to have the output be a clamping device of a test object. Doing so would improve the pressure load sensing for a test object.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Klaas and Shimizu (JP2000298084).

Regarding Claim 2, Kobayashi in view of Klaas discloses the claimed invention as discussed above except for a safe range for the human operator.
No risk of injury even if fingers are caught – [0018]; low pressure – [0013]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas and Shimizu to have pressure control of be operated in a low pressure to prevent injury to humans. 

Regarding Claim 11, Kobayashi in view of Klaas discloses the claimed invention as discussed above except for “wherein the first target pressure operates the opposing grips of the materials testing device in a safe range for the human operator.”
Shimizu teaches “wherein the first target pressure operates the opposing grips of the materials testing device in a safe range for the human operator (No risk of injury even if fingers are caught – [0018]; low pressure – [0013]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas and Shimizu to have pressure control of be operated in a low pressure to prevent injury to humans. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Klaas and Alden (US5715735).

Regarding Claim 3, Kobayashi in view of Klaas discloses the claimed invention as discussed above except for “a range of greater than zero to fifteen psi.”
Sealing Pressure of 10-15 psi - Column 5, Lines 10-25).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas and Alden to have a pressure controller set the pressure to a range between 10 and 15 psi for gripping an object. Doing so would improve the holding of the test object by a low pressure means.

Regarding Claim 12, Kobayashi in view of Klaas discloses the claimed invention as discussed above except for “a range of greater than zero to fifteen psi.”
Alden teaches “a range of greater than zero to fifteen psi (Sealing Pressure of 10-15 psi - Column 5, Lines 10-25).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas and Alden to have a pressure controller set the pressure to a range between 10 and 15 psi for gripping an object. Doing so would improve the holding of the test object by a low pressure means.

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Klaas, Alden, and Fancher (US6068160).

As best understood based on the 112(b) interpretation, regarding Claim 4, Kobayashi in view of Klaas and Alden discloses the claimed invention as discussed above except for “a maximum pressure.”
(100 psi – Column 13, Line 65).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas, Alden, and Fancher to have a pressure controller set the pressure to 100 psi. Doing so would improve the regulation of the pressurized gas flow to grip a test object.

Regarding Claim 5, Kobayashi in view of Klaas and Alden discloses the claimed invention as discussed above except for “a range of greater than fifteen psi to one hundred psi.”
Fancher teaches “a range of greater than fifteen psi to one hundred psi (Pressurized air or gas at 100 psi flows – Column 13, Line 65; gas pressure is regulated by plurality of step down pressure regulators, 100 psi to range of 15 to 60 psi – Column 14, Lines 1-20).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas, Alden, and Fancher to have a pressure controller set the pressure to a range between 15 and 60 psi. Doing so would improve the regulation of the pressurized gas flow to grip a test object.

Regarding Claim 6, Kobayashi in view of Klaas, Alden, and Fancher discloses the claimed invention as discussed above and Kobayashi further teaches “wherein the device for generating a command for selectively applying the first target pressure or the second target pressure is manually operated (Lever – Column 7, Lines 20-40).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas, Alden, and Fancher to have 

As best understood, regarding Claim 13, Kobayashi in view of Klaas and Alden discloses the claimed invention as discussed above except for “a maximum pressure.”
Fancher teaches “a maximum pressure (100 psi – Column 13, Line 65).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas, Alden, and Fancher to have a pressure controller set the pressure to 100 psi. Doing so would improve the regulation of the pressurized gas flow to grip a test object.

Regarding Claim 14, Kobayashi in view of Klaas and Alden discloses the claimed invention as discussed above except for “a range of greater than fifteen psi to one hundred psi.”
Fancher teaches “a range of greater than fifteen psi to one hundred psi (Pressurized air or gas at 100 psi flows – Column 13, Line 65; gas pressure is regulated by plurality of step down pressure regulators, 100 psi to range of 15 to 60 psi – Column 14, Lines 1-20).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas, Alden, and Fancher to have a pressure controller set the pressure to a range between 15 and 60 psi. Doing so would improve the regulation of the pressurized gas flow to grip a test object.

Claim 15, Kobayashi in view of Klaas, Alden, and Fancher discloses the claimed invention as discussed above and Kobayashi further teaches “wherein the step of generating a command for selectively applying the first target pressure or the second target pressure is manually actuated (Lever – Column 7, Lines 20-40).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas, Alden, and Fancher to have pressure control of an output to be operated by a lever. Doing so would improve the pressure load sensing of a test object by lever operation.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Klaas, Alden, Fancher, and Shimizu.

Regarding Claim 7, Kobayashi in view of Klaas, Alden, and Fancher discloses the claimed invention as discussed above except for “wherein the device for generating a command for selectively applying the first target pressure or the second target pressure is a footswitch.”
Shimizu teaches “wherein the device for generating a command for selectively applying the first target pressure or the second target pressure is a footswitch ([0002]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas, Alden, Fancher, and Shimizu to have pressure control of an output to be operated by a footswitch. Doing so would improve the pressure load sensing of a test object by the manual operation of a footswitch.

Claim 16, Kobayashi in view of Klaas, Alden, and Fancher discloses the claimed invention as discussed above except for “the step generating a command for selectively applying the first target pressure or the second target pressure is actuated by a footswitch.”
Shimizu teaches “the step generating a command for selectively applying the first target pressure or the second target pressure is actuated by a footswitch ([0002]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Klaas, Alden, Fancher, and Shimizu to have pressure control of an output to be operated by a footswitch. Doing so would improve the pressure load sensing of a test object by the manual operation of a footswitch.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                         

/TARUN SINHA/Primary Examiner, Art Unit 2863